Order entered April 14, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00294-CV

                            IN RE BANCORPSOUTH BANK, Relator

                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-15742

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED.                    The Court ORDERS the trial judge, the

Honorable Lori C. Hockett, Judge of the 255th District Court, to VACATE her January 24, 2014

Order to Withhold Distributions and, to the degree it is applicable to BancorpSouth Bank as

trustee of the Anne Cook Slicker and Joseph A. Slicker 1993 Trust for the Benefit of William

Cook Slicker, vacate that portion of her January 24, 2014 Order on Motion for Temporary

Orders Pending Appeal that orders “that an order of withholding is issued to any trust ordering

that any mandatory distributions from a trust in which William C. Slicker is the beneficiary, shall

withhold distributions and pay it to Phyllis Slicker.” Should the trial judge fail to comply with

this order, the writ will issue.
       The Court ORDERS the trial judge to file with this Court, within thirty (30) days of the

date of this order, a certified copy of her order issued in compliance with this order. We

ORDER that relator recover its costs of this original proceeding from real party in interest,

Phyllis Slicker.


                                                  /s/     DAVID LEWIS
                                                          JUSTICE